Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 15-17, 26, 31-34, and 58-59 are pending as of the response filed on 4/20/22. Claims 2-9, 11-14, 18-25, 27-30, and 35-57 have been canceled. 
The rejection under 35 USC 112(a) is withdrawn in view of the amendment to the specification deleting reference to prevention or cure from the definition of “treating” or “treatment”.
Claims 1, 10, 15-17, 26, 31-34, and 58-59 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to a neoplastic cell a RRmod of formula (IV) is not taught or suggested by the prior art. Khan et. al., Med. Chem. Res., vol. 22, pp. 6022-6028, publ. 2013; and Rapolu et. al., Eur. J. Med. Chem., vol. 66, pp. 91-100, publ. 2013 (both of previous record) represent the closest prior art. Khan teaches the evaluation of 2,5-disubstituted 1,3,4-oxadiazoles as thymidine phosphorylase inhibitors, as potential anticancer agents, and additionally teaches the compound shown below exhibited activity as a thymidine phosphorylase inhibitor (Abstract; p. 6024, Table 1, compound 13): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The compound differs from those recited in the instantly claimed methods by the lack of a hydroxy substituent on the naphthalene ring, and Khan doesn’t teach or suggest such a modification. 
Rapolu teaches 1,3,4-oxadiazoles were evaluated for activity against cancer cells, however, the compounds taught by Rapolu have an alkyl-indole ring substituent instead of the naphthol ring required by the compounds administered for the instantly claimed methods. Rapolu doesn’t teach or suggest any modification that would lead one of ordinary skill in the art to the compounds of formula (IV) the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 10, 15-17, 26, 31-34, and 58-59 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627